               Case 3:19-cv-01491-VC Document 75 Filed 03/05/21 Page 1 of 5



 1   Matthew R. Bainer, Esq. (SBN 220972)
     THE BAINER LAW FIRM
 2   1901 Harrison St., Suite 1100
     Oakland, California 94612
 3   Telephone:    (510) 922-1802
     Facsimile:    (510) 844-7701
 4   mbainer@bainerlawfirm.com

 5   Attorneys for Plaintiffs Tremaine Wilson and Lauren Becker

 6   Defense Counsel listed on next page

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11
     TREMAINE WILSON and LAUREN                              Case No.: 3:19-cv-1491-VC
12   BECKER, individually, and on behalf of other
     members of the general public similarly                 JOINT STIPULATION TO LIFT STAY
13   situated, and as aggrieved employees pursuant           AND SET CASE MANAGEMENT
     to the Private Attorneys General Act
     (“PAGA”),                                               CONFERENCE; [PROPOSED] ORDER
14

15                    Plaintiff,

16           vs.

17   SKYWEST AIRLINES, INC., a Utah
     corporation; and DOES 1 through 100,
18   inclusive,

19                    Defendants.

20

21

22

23

24

25

26

27

28

     Stipulation to Lift Stay and Set Case Management Conference; [Proposed] Order
               Case 3:19-cv-01491-VC Document 75 Filed 03/05/21 Page 2 of 5



 1    Amanda C. Sommerfeld (State Bar No. 185052)
      asommerfeld@jonesday.com
 2    JONES DAY
      555 South Flower Street, Fiftieth Floor
 3    Los Angeles, CA 90071.2300
      Telephone: +1.213.489.3939
 4    Facsimile: +1.213.243.2539

 5    Scott Morrison (SBN 320167)
      scottmorrison@jonesday.com
 6    JONES DAY
      4655 Executive Drive, Suite 1500
 7    San Diego, CA 92121
      Telephone: +1.858.314.1189
 8    Facsimile: +1.844.345.3178

 9    Attorneys for Defendant
      SKYWEST AIRLINES, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation to Lift Stay and Set Case Management Conference; [Proposed] Order
                Case 3:19-cv-01491-VC Document 75 Filed 03/05/21 Page 3 of 5



 1             Plaintiffs Tremaine Wilson and Lauren Becker (“Plaintiffs”), on the one hand, and

 2   Defendant SkyWest Airlines, Inc. (“Defendant”) on the other, hereby stipulate as follows:

 3             WHEREAS, Defendant filed its Motion for Summary Adjudication on December 3,

 4   2020;

 5             WHEREAS, Plaintiffs filed their Cross-Motion for Summary Adjudication on December

 6   24, 2020;

 7             WHEREAS, the Parties’ respective Motions were fully briefed as the filing of Plaintiffs’

 8   Reply Brief on February 28, 2021;

 9             WHEREAS, this Court’s issued its Order dated February 8, 2021 (Dkt. 72), staying this
10   action pending the outcome of the pending appeal in Bernstein v. Virgin America, Inc., No. 19-
11   15382 (9th Cir.) and requesting that parties notify the Court and request the scheduling of a Case
12   Management Conference following the issuance of the Appellate Court’s Order in the Bernstein
13   matter;
14             WHEREAS, the Ninth Circuit issued its Order in Bernstein (See, Bernstein v. Virgin Am.,
15   Inc. [9th Cir. Case No. 19-15382 Dkt. 110]) on February 23, 2021;
16             THEREFORE, IT IS HEREBY STIPULATE AND AGREED BY THE PARTIES

17   HERETO, THROUGH THEIR RESPECTIVE COUNSEL, AS FOLLOWS:

18             The parties hereby stipulate to lift the stay on the instant action and request the Court set

19   a Case Management Conference on March 17, 2021, or as soon thereafter is available on the

20   Court’s calendar.

21
     DATED: March 2, 2021                      THE BAINER LAW FIRM
22

23                                             By       /s/ Matthew R. Bainer
                                                        MATTHEW R. BAINER
24
                                                        Attorneys for Plaintiffs
25
     DATED: March 2, 2021                      JONES DAY
26

27                                             By       /s/ Amanda C. Sommerfield
                                                        AMANDA C. SOMMERFIELD
28                                                      Attorneys for Defendant

     Stipulation to Lift Stay and Set Case Management Conference; [Proposed] Order
               Case 3:19-cv-01491-VC Document 75 Filed 03/05/21 Page 4 of 5



 1
                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2
             I, Matthew R. Bainer, attest that concurrence in the filing of this document has been
 3
     obtained from the other signatories. I declare under penalty of perjury under the laws of the
 4
     United States of America that the foregoing is true and correct.
 5
             Executed this 2nd day of March, 2021, at Oakland, California.
 6

 7
                                                                         /s/ Matthew R. Bainer ___________
 8
                                                                         MATTHEW R. BAINER
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation to Lift Stay and Set Case Management Conference; [Proposed] Order
Case 3:19-cv-01491-VC Document 75 Filed 03/05/21 Page 5 of 5
